EXHIBIT10.3 Confidentiality Treatment has been requested as to certain redacted information in this agreement.Redacted information has been noted as (***) EXCLUSIVE LICENSE AGREEMENT THIS EXCLUSIVE LICENSE AGREEMENT (this "Agreement-). is made and effective this 20/TH day of Januarv. 2011. by and among. Adam Levine Productions. Inc a California corporation, o/b/o Adam Levine ("Artist). c/o Creative Artists Agency. 2000 Avenue of the Stars, Los Angeles, CA 90067. Attn.: (***) ( "Licensor”), and Adrenalina Inc a Nevada corporation, located at 1allandale Beach Blvd. Suite 40, Hallandale Beach. Florida 33009 (Adrenalina- or "Licensee-) WHEREAS, Licensor is or will be the sole owner of the Trademark. as defined hereinafter, including all registrations and applications for registration of, and/or common law rights in and to the trademark "Adam Levine,' (collectively. the “Trademark”). WHEREAS. Licensee desires to license from Licensor, and Licensor desires to license to Licensee. the right to use the Trademark, solely in connection with the design, manufacture, marketing, distribution and sale of the Products, as defined hereinafter, within the Territory, as defined hereinafter, as provided in this Agreement: NOW. THEREFORE, in consideration or the mutual obligations and promises made in this Agreement, and for other good and valuable consideration the receipt and sufficiency or which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions, The terms listed below shall have the following meanings: "Trademark- shall mean the Adam Levine trademark, and all registrations and applications for registration thereof, and common-law rights therein and thereto. "Wholesale Net Sales- means gross amounts of shipments, as invoiced, directly or indirectly. by or under authority from Licensee, of Products, in any transaction in commerce, through the Distribution Channels, less (a) all customary trade discounts and allowances to the extent actually taken, (b) quantity discounts, separately shown on invoices and properly taken by customers (provided. however, that such discounts will not exceed (***) percentof net invoice sales (sales to distributors at distributor pricing shall not he considered a quantity discount): and (c) all returns or Products for credit (returns shall he allocated as discounted or full-price in the ratio of actual discounts given). All of the allowable discounts and deductions listed in (a) through (c) above shall only be permitted to the extent supported by credit memoranda and/or invoices issued to customers. In computing Net Sales, no direct or indirect expenses or costs incurred in connection with paying royalties due under this Agreement (including transferring funds for royalties or converting currency into United States Dollars if applicable) or manufacturing, selling, distributing, importing or advertising the Products shall be deducted, nor shall any deduction be made for uncollectible accounts. 1 "Product Categories” shall mean fragrances for men, women, and children and approved related products customarily used in Collateral Materials and Gift with Purchases (the exclusivity relating to Products should apply to "related products” only insofar as such related products are used in Collateral Materials (i.e a gift scarf as part of a fragrance purchase does not expand the exclusivity to scarfs). "Products" shall mean the Product Categories embodying the Trademark. "Collateral Materials” shall mean all packaging, labels, press releases, advertising, promotion displays, testers, samples, gift with purchase, or other materials of an and all types prepared in connection with the Products. "Initial Term” shall be Five (5) years. Year 1 begins at first shipment but in no event later than 18 months following execution, provided reasonable cooperation from Artist. "Term’ shall mean the initial term of this Agreement and any validly exercised renewal terms, as further described herein. "Effective Date’ shall mean the date the Agreement is fully executed as stated above. "Launch Date": Licensee anticipates that the first fragrance launch will be scheduled for introduction on or about February 2013. "Royalty" or "Royalties” shall mean five percent (5%) of Wholesale Net Sales. "Distribution channels” shall mean department stores, mass retailers, perfumeries, duty free shops, international distributors, online eCommerce retailers, and any other accounts that carry products similar in prestige and Trademark or recognition as the Products. "Territory” shall mean worldwide. 2.Rights. a. Licensor hereby grants to Adrenalina an exclusive (as to the Product Categories), royalty bearing, license to create, conceive of develop, produce, manufacture, import, design, market, sell and distribute the Products at Adrenalina cost and expense during the Term in the Territory, subject to the provisions of this Agreement. Adrenalina hereby accepts such license and shall use its best efforts, to create, conceive of, develop, produce, manufacture, import, design, market, sell and distribute the Products. b. All rights not expressly granted to Licensee hereunder are expressly reserved to Licensor and without prejudice to the generality or the foregoing Licensor expressly excludes and reserves the right, subject to this agreement, to license the USC of the Trademark in connection with Products manufactured, advertised, promoted, or sold. 2 c. Licensee acknowledges and agrees that there is valuable goodwill associated with the Trademark and that the Trademark has a secondary meaning in the mind of the public. Licensee Further acknowledges and agrees that the Trademark (including all rights therein and goodwill associated therewith) shall be and remain insofar as the Licensee is concerned the exclusive sole and complete Trademark of Licensor and its designees. Licensee shall not use nor authorize nor permit the use of the Trademark- in any manner at any time nor at any place not specifically licensed herein and all rights and interests of whatsoever nature with respect to the Trademark and the Products which are not specifically granted to Licensee herein shall be and are specifically reserved to Licensor and/or its designees without limitation, licensee shall exercise the rights granted under this agreement strictly in accordance with the terms conditions restrictions and limitations contained herein. Licensee acknowledges and agrees that its use of the Trademark shall not create in Licensee's favor any right, title or interest and that all uses of and sale by Licensee (as are permitted under this agreement) shall inure to the benefit of Licensor. It is agreed that all accounting and payments required herein shall survive and continue beyond the expiration or earlier termination or this Agreement. Wherever the obligations of Licensee hereunder are expressed to be subject to a limit of time it shall be deemed that time shall be of the essence of this Agreement. 3.Adrenalina Responsibilities. Adrenalina shall be responsible for, among other things, the following: a. Creating, conceiving of, designing, establishing and defining the line of Products to be offered, subject to the Licensor's approval rights as set out in Section 5 herein: b. Identifying and creating the full visual presentation for the Products, subject to the Licensor's approval rights as set out in Section 5 herein: c. The complete sourcing and manufacturing of the Products: d. Providing all capital required for the manufacturing, marketing, distribution and sale of the Products: e. Creating all marketing for the Products: f. Creating gift with purchases and gift sets, subject to Licensor's approval, to promote thesale of the Products: g. Providing all distribution of the Products, subject to the Licensor's approval rights as set out in Section 5 herein ( for clarity, Distribution Channels, and customers of any type, do not require individual approval by Licensor): h. Selling the Products: and 3 i. Paying all costs and expenses associated with promotion of the Products, including, but not limited to all costs associated with marketing, advertising and launch events for the Products. 4.Licensor's responsibilities. Licensor shall participate for the following items: a. Providing, and maintaining all Trademark rights, copyrights and other intellectualproperty relating to the Trademark. Licensor shall pay all costs associated with registering and maintaining the Trademark, as set out in Section 16 herein: h. Providing input on the licensing strategy for the Products: c. Providing design and advertising concept direction for the Products: d. Participating in Product approvals: e. Using reasonable commercial efforts to assist with public relations for the Products: 5.Approvals; Samples; Inspection. Licensor shall be provided the opportunity to review and approve in writing all materials prepared in connection with all products, fragrances, aromas, creative development, designs, naming/identification and quality for the Products prior to the production and distribution thereof, including all uses of Artist's name and likeness, including without limitation, in connection with all Products, packaging, Collateral Materials and all advertising and marketing materials. Approvals must occur in the process as indicated below: a. Licensee shall submit for the Licensors prior written approval all samples, prototypes,layouts and production ready samples for the Products and Collateral Materials at all stages of production and all hang tags, labels, packaging, advertising and promotional materials pertaining to the Products. Licensee may not develop, proceed to the next stage of development and/or production, manufacture, use, offer for sale, sell, advertise, promote, ship, distribute or otherwise exploit any Products or any Collateral Materials, in whole or in part, until it has received the Licensor's written approval of such Products or Collateral Materials. Such approval may be granted, withheld, or revoked as the Licensor, in its sole discretion. The Licensor agrees that its approval rights with respect to Products or Collateral Materials will not affect Licensee's freedom to determine its own prices. If the Licensor fails to disapprove in writing any of the submissions furnished to it by Licensee within seven (7) business days from the date of submission thereof such Failure shall be considered to be a disapproval thereof. Within the seven (7) business day period. the Licensor, or its agent(s), will communicate with the Licensee to provide some direction as to whether the submission will be approved or provide an estimated number of days beyond the designated period within which the Licensee can expect a final response. 4 b. Licensee shall furnish and ship, at Licensee's expense, final production samples of each Product, including all related packaging, advertising and promotional materials, as follows: a reasonable number of samples of each to the Licensor sent directly to Licensor, c/o Creative Artists Agency, 2000 Avenue of the Stars, Los Angeles, CA 90067 Attn: (***). Thereafter, to enable the Licensor to determine whether Licensee is maintaining quality, Licensee shall furnish and ship, at Licensee's expense, within thirty (30) days following the close of each Annual Period, samples of each Product, including all related packaging, advertising and promotional materials, and Licensee's annual catalogue (if any), and one (1) high-resolution digital photograph and/or transparency of each Product. Licensor shall have the right at all reasonable times to inspect the site(s) of production of the Products, All Products and Collateral Material, and the manner of sale, advertisement, promotion, shipment, distribution and exploitation of same, shall be of high quality, and in accordance with the high quality standards established by Licensors for the Trademark. c. Approval of one use of the Licensed Materials, including Artist's name and likeness, shall not be deemed approval for use in connection with another. d. Uponexecution of the Agreement, Licensee shall designate in writing an individual to serve as Licensee’s brand manager for the development of the Products. e. Adrenalina shall, at its own expense, submit to Licensor all items required as stipulated herein. 6.Royalties and Reports. a. Adrenalina shall pay royalties equal to(***) percent of Wholesale Net Sales (the “Royalties”) directly to Licensor, c/o Creative Artists Agency, 2000 Avenue of the Stars, Los Angeles, CA 90067 Attn: (***) , on a quarterly basis within Thirty (30) days following the close of each calendar quarter. Each Royalty payment shall be accompanied by a complete, accurate and detailed statement broken down by country, if applicable, setting forth the quantity and the gross sale price of each of the Products sold (including sales for export) during the preceding calendar quarter and the computation of royalties due Licensor pursuant to this Agreement. Such statement shall be accompanied by payment of allroyalties due to Licensor in respect of each applicable sale. Licensee shall pay interest on late Royalty payments at seven percent (7%) per annum computed from the original due date until paid. Acceptance by Licensor of such payment and statement for any quarter shall not preclude Licensor from questioning their accuracy at any time during the Term or for three (3) years after the expiration of the Term. Each such Royalty statement shall be certified by an officer of Licensee as being true and accurate. Royalties shall be paid in United States Dollars, unless otherwise agreed to in writing by the parties. 5 b. Adrenalina shall keep true and accurate books of account and records, in accordance with generally accepted accounting principles, consistently applied, covering all transactions relating to this Agreement and the license hereby granted. Such books of account and records, whether from Adrenalina or its Affiliate(s), shall be kept available and safeguarded at licensee's address and be recorded in the English language, for at least four (4) years after the Term. Licensor shall have the right to periodically audit the reports and other financial intimation related to this Agreement. Licensor and its duly authorized representatives shall have the right, upon reasonable advance notice, during normal hours of business days, but not more than once per year, to examine and copy such books of account and records, and all other documents and materials in the possession or under the control of Licensee with respect to the subject matter and the terms of this Agreement. The cost and expense of such examination shall be borne by Licensor. If the audit discloses that the Royalty' actually due during the period under examination exceeds the Royalty paid by five percent (5%) or more, Adrenalina shall promptly pay (in addition to the unpaid Royalty) the cost of the audit performed by Licensor. c. Adrenalina shall have thirty (30) days from receipt of written notice from Licensor to cure its default to provide the royalty statement as provided in section 6(a) and deliver a check corresponding to the Royalty then payable. 7.Royalties. Guaranteed Minimum Royalties. During the Initial Term, Adrenalina shall pay to the Licensor earned Royalties on a quarterly basis after the first shipment to be credited against Guaranteed Minimum Royalties. On an annual basis, on the anniversary of the first shipment, Licensee shall pay to Licensor a guaranteed minimum royalty ("GMR”) based on minimum sales forecasts, as stipulated hereunder, minus only earned Royalties paid to Licensor in that contract year: Min. Initial term Min. Net Sales Min. Royalties Advertising Commitment YEAR l YEAR 2 YEAR 3 (***) (***) (***) YEAR 4 YEAR 5 TOTAL (***)
